Order, Supreme Court, New York County, entered on June 25, 1976, granting reargument following which the court adhered to its orders of January 12, 1976, unanimously modified, on the law, to the extent hereinafter indicated, and otherwise affirmed. Defendants-respondents shall recover of plaintiff $60 costs and disbursements of this appeal. Orders, entered on January 12, 1976 granting the motion of defendant, Louis Puro, and the cross motion of the estate of Joseph Puro, for summary judgment dismissing the complaint herein and denying plaintiff’s motion to dismiss certain affirmative defenses and counterclaims, unanimously dismissed as academic, without costs and without disbursements. (See 7 Weinstein-Korn-Miller, NY Civ Prac, par 5701.23.) We have examined the contentions raised by plaintiff and find them to be without merit for the reasons stated by Special Term. However, it was error for that court to dismiss the complaint which, in part, seeks a declaratory judgment. (Lanza v Wagner, 11 NY2d 317, 334.) Accordingly, the order of June 25, 1976 is modified to the extent of directing judgment in favor of defendants declaring that they are not required to elect Arthur Puro, Jacob Puro and Louis Puro, and only these three individuals, as directors and officers of Purofied Down Products Corp. for so long as said three individuals are alive. Concur—Stevens, P. J., Murphy, Capozzoli, Nunez and Lynch, JJ.